Citation Nr: 1427518	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.W.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from November 1989 to April 1993, and had subsequent service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development on the claim for service connection for PTSD is necessary.

The Veteran has reported various stressors in support of her claim, but has not provided sufficient details to attempt verification through official sources.  

The Veteran was first diagnosed with PTSD on a February 2008 VA mental health clinic assessment.  Major depressive disorder was also diagnosed.  She stated that she was harassed by Panamanian police who were known to kill 5 to 10 U.S. servicemen per week, according to the Veteran.  She also noted that when she was serving in the Army Reserves, she witnessed the drowning of a female civilian in a car.  She also reported she was forced to run through a Panamanian cemetery with mass graves open after operation Just Cause, was publically humiliated, and was fired at on the air field while performing guard duty at an airport in Panama.  She testified that she suffered from a nervous breakdown while stationed in Panama and was treated by a psychiatrist there, and received no subsequent psychiatric treatment in service.  

However, part of the basis for the VA mental health assessment was apparently the Veteran's self-report of a nervous breakdown in service, and psychiatric symptoms occurring since service.  However, on her Report of Medical History at separation in April 1993, and on such reports during Army Reserve examinations in July 1997 and February 1998, she denied depression, excessive worry, and nervous trouble of any sort.  Although she reported treatment for an infection in the lining of her heart while stationed in Panama on her separation examination, she did not report a nervous breakdown in Panama, and in fact, specifically denied receiving mental health treatment on the Reports of Medical History in 1993 and 1997.  The psychiatric examination on separation examination was normal, as were the psychiatric examinations for Army Reserve purposes in July 1997 and February 1998.  

The Veteran should be asked to provide specific dates (within a two month time frame) of her claimed stressors and locations of the events, to specifically include the period where she was harassed (so that corroboration of the weekly killing of servicemen per week by Panamanian police can be obtained), when she was fired on at the air field, and the drowning of the female civilian.  She should also identify the time period, within two months, when she was forced to run through a cemetery with mass graves.  If verification of the drowning death of the civilian is obtained, the Veteran's duty status should be verified to determine whether such occurred during active duty for training or inactive duty training.  Additionally, she should be asked to specifically identify the facility where she claims to have been treated by a psychiatrist in Panama and the dates of treatment.

She also testified that she received post-service psychiatric treatment for depression shortly after separation from service around 1993 or 1994, and 1998 at the Dallas, Texas, VA Medical Center (MC).  Efforts to request these records should be made. The Board notes the record includes treatment records during 1996 from the Dallas VAMC, but there is no mention of any psychiatric complaints or treatment.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the medical facility in Panama where she claims she was treated during service and provide the dates of treatment.  If sufficient information is provided, attempt to obtain the treatment records through official sources and/or a direct request to the facility.  If requested records are not available, the Veteran should be notified of such.

2.  Ask the Veteran to provide specific information concerning her claimed stressors, including the dates within a two month time frame, the location of the incident, and the unit involved.  If sufficient information is provided to request verification through official sources for: (a) the claimed harassment by Panamanian police, attempt to verify that U.S. soldiers were being killed on a weekly basis by Panamanian police at that time; (b) for her stressor of being forced to run by mass graves, attempt to verify that the Veteran's unit was located near a mass grave; (c) for her stressor of being shot at in the airfield, attempt to verify that the airfield received gunfire during the time period reported; and (d) for her stressor of witnessing and attempting to aid a drowning civilian, attempt to verify the event and if corroborated, then verify whether the Veteran was on active duty for training or inactive duty for training at the time of the incident.  All requests for verification should be noted in the record and the Veteran notified of any negative responses. 

3.  Ask the Veteran to provide the names and addresses of all medical care providers who treated her for any psychiatric disorder.  After securing the necessary release, the AOJ should request any relevant records identified which are not duplicates of those already contained in the claims file.  In addition, any treatment records pertaining to mental health treatment from the North Texas VA Healthcare System, including the Dallas VAMC, dating since 1993, should be requested.  If any requested records are not available, the Veteran should be notified of such. 

4.  After undertaking any additional development deemed necessary, to include a VA examination if a stressor is verified or if evidence of psychiatric treatment during or shortly following service is received in response to the above, the AOJ should readjudicate the claim on appeal, to include consideration of a psychiatric disorder other than PTSD.  If the claim remains denied, the AOJ 
should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

